DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on November 16, 2018 are accepted.

Claim Objections
Claims 1, 12, 13, 14, 18 and 19 are objected to because of the following informalities:  
Claim 1, line 9; and claim 19, lien 4: the term “the health profile” should be corrected to –the custom health profile--.
Claim 12, line 15: the term “detects” should be corrected to –identifies--.
Claim 13: the term “the vehicle occupant’s current physiological condition” should corrected to –a physiological condition of the vehicle occupant--. The same term recited subsequently in line 6, and claim 14 should be corrected to –the physiological condition of the vehicle occupant--. 
--.
Appropriate correction is required.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: Claim limitation “an input device arranged to receive inputs from a vehicle occupant” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “device” coupled with functional language “to receive” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “device”. 
Claim 1: Claim limitation “a diagnostic module configured to compare the actual physiological condition” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “to compare” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “module”. 
Claim 1: Claim limitation “a vehicle control module arranged to perform the preestablished action” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “to perform” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “module”. 
Claim 12: Claim limitation “a diagnosis module of the control unit configured to compare the sensed physiological condition” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “to compare” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “module”. 
Claim 12: Claim limitation “a health monitoring system arranged to receive an input” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “system” coupled with functional language “to receive” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “system”. 
Claim 12: Claim limitation “a vehicle control module arranged to perform preestablished action”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “to perform” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “module”. 
Claim 13: Claim limitation “the profile module of the control unit is configured to update the health profile” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “to update” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “module”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1: “a vehicle control module” refers to the specification, PG Pub US 2020/0155054 A1, [0030] that the vehicle operation and event sensor engine 135 may also include a vehicle control module 190; and [0025] that the term “engine” is meant herein to refer to an agent, instrument, or combination of either, or both…agents and instruments may include sensors, actuators…and/or other elements and their equivalents that contribute to the purpose or task to be accomplished by the engine.

The rest of the above identified claim limitations do not have structural information disclosed in the specification.
In regard to “a diagnostic module” and “a health profile module”, the specification PG Pub US 20200155054 A1 discloses in [0036] that the health monitoring engine 150, which is operably coupled to…the vehicle control unit 110, includes…a health profile module 210, and a diagnosis module 216. However, there is no structural information in regard to the diagnostic module and the health profile module.
In regard to the health monitoring system, [0023] discloses that the health monitoring system 100 includes a vehicle and a vehicle control unit, and it discloses various component comprised in the vehicle. It is not clear which structural component of the health monitoring system performs the claimed function.
In regard to the input device, there is no structural disclosure that may be identified in the specification. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As discussed above, the claim limitations below are interpreted under 35 U.S.C. 112 (f).
Claim 1: Claim limitation “an input device arranged to receive inputs from a vehicle occupant”. 
Claim 1: Claim limitation “a diagnostic module configured to compare the actual physiological condition”.
Claim 12: Claim limitation “a diagnosis module of the control unit configured to compare the sensed physiological condition”.
Claim 12: Claim limitation “a health monitoring system arranged to receive an input”.
Claim 13: Claim limitation “the profile module of the control unit is configured to update the health profile”.

The specification [0005], [0010], [0020], [0021], [0055] and [0057] discloses the functions performed by these limitations. However, one of ordinary skill in the art would not understand the specification, the drawing and the original claims to disclose any particular structure that achieves the disclosed functionality. 
These limitations fail to comply with the written description requirement as the limitations are unbound functional imitations which cover all ways of performing the respective functions and inventor has not provided sufficient disclosure to show possession of such an invention. The limitations therefore fails to comply with the written description requirement. See MPEP 2181.II.A. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph:
Claim 1: Claim limitation “an input device”. 
Claim 1: Claim limitation “a diagnostic module”.
Claim 12: Claim limitation “a diagnosis module”.
Claim 12: Claim limitation “a health monitoring system”.
Claim 13: Claim limitation “the profile module”.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a vehicle occupant” in line 2, and “a specific vehicle occupant” in line 4. It is not clear whether there is a link and what the link is between these two vehicle occupants. Note that the “specific vehicle occupant” is not recited in the rest of claim 1 and its dependent claims. The same rejection applies to claim 17, lines 1 and 3.
Claim 3, line 2 recites “the vehicle occupant’s physiological condition”; and claim 4, line 2 recites “the vehicle occupants physiological condition” that render the scope of the claim indefinite. It is not clear whether it refers to the “actual physiological condition of the vehicle occupant”. Clarification with consistent claim term is required.
Claim 6 recites in line 2 “an input from the vehicle”. It is not clear how a vehicle may provide an input. Clarification is required. 
Claim 10 recites “a vehicle occupant’s pulse”. It is not clear whether it refers to the same “vehicle occupant” of claim 1. In order to observe proper antecedent basis, it is suggested that claim 10 to be corrected to “…to detect one of a pulse, a blood pressure, a stress level, a body temperature, or respiration of the vehicle occupant”.
Claim 12: the term “the vehicle” in line 2 and “the vehicle occupant” in line 3 lack proper antecedent basis.

The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Howie et al., US 2015/0057557 A1, hereinafter Howie, in view of Bennett et al., US 2014/0275834 A1, hereinafter Bennett.

Claim 1. Howie teaches “a vehicle occupant health monitor system” ([0129]: the system may be used to monitor the health of a vehicle’s occupants), comprising: 
“an input device arranged to receive inputs from a vehicle occupant” ([0119]: the user interface 1716 may be configured for a user to input data such as a patient’s medical history, personal information, or any other suitable information); 
“a health profile module comprising a custom health profile for a specific vehicle occupant defining a parameter of the triggering physiological condition” ([0061]: the historical data may include a property corresponding to a previously identified vital sign. Various identified patterns may be reduced to fundamental target signals and stored for purposes of later comparison; [0062]: a pattern corresponding to respiration or a heartbeat…identified at least in part by intervals that are relatively consistent in duration; and in [0063] and [0064] for more examples of various patterns) – the pattern is considered the “parameter of the triggering physiological condition”; 
“a sensor arranged to monitor an actual physiological condition of the vehicle occupant for the triggering physiological condition” ([0042]: the signal generated by the one or more sensors may be caused by physiological…changes of the target); 
“a diagnosis module configured to compare the actual physiological condition of the vehicle occupant to the health profile to detect a presence of the triggering physiological condition” ([0042]: identifying whether a conditioned signal received as a data input from module corresponds to a vital sign of a target and, if so, determining whether the data indicates that the well-being of the target is threatened; and [0061]: analysis of historical data may be incorporated in to an algorithm for identifying a subset of data corresponding to a vital sign of a target…the historical data may be used as a basis of comparison in identifying patterns associated with that vital sign; [0064]: whether a repetition is sufficiently similar to the other repetition may be determined based on a similarity transgressing a threshold; and [0065]: at operation 510, a determination may be made as to whether at least a subset of the data being analyzed deviates from a recurring pattern by an amount exceeding a particular threshold) – the data deviating from a recurring pattern over a threshold is considered the “presence of the triggering physiological condition” as claimed; and 
“a vehicle control module arranged to perform the preestablished action when both a) the diagnosis module detects the presence of the triggering physiological condition and b) the triggering event occurs” ([0129]: based on a pattern of heart rate and its variability, the system can determine whether the driver is feeling drowsy or experiencing some other medical condition, and then warn the driver to take correction action or modify various settings on the vehicle) – to warn the driver or to modify the vehicle setting is considered to “perform the preestablished action” as claimed.

Howie teaches that the user interface allows the user to input various information. Howie does not explicitly teach that the user input information indicates a triggering event, a triggering physiological condition, and a preestablished action. 
However, in an analogous vital and health monitoring for an in-vehicle occupant field of endeavor, Bennett teaches that the user input information indicates
“a triggering event, a triggering physiological condition, and a preestablished action” ([0046]: the interface component 190 may enable connectivity with one or more mobile devices. For example, a mobile device may have an application which enables a user to interact with one or more aspects of the system 100 of FIG.1. The user may setup customizable alerts based on different conditions. If it is detected that the individual is falling asleep, then initiate a telephone call to the individual via the interface component 190 or adjust a cabin temperature via controller area network for the vehicle; [0038]: The warning component may generate one or more of the alerts…based on one or more of the vital parameters or one or more of the health parameters measured…Slower breathing may be indicative that an individual or a user is falling asleep at the wheel; and [0042]: the display component may enable cycling through one or more display modes based on one or more user inputs or one or more health parameters. For example, the display component may display a health parameter which has a greatest amount of deviation from an acceptable range) – the user falling asleep or the health parameter which has a greatest amount of deviation is the “triggering event” as claimed, the user has a slower breathing is the “triggering physiological condition” as claimed, and generating the alerts is the “preestablished action” as claimed. These parameters are considered the user input information when the user setups customizable alerts based on different conditions. 
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the user input information of Howie employ such a feature of “indicating a triggering event, a triggering physiological condition, and a preestablished action” as taught in Bennett for the advantage of allowing a customizable monitoring setting to be tailored to be more suitable for a particular individual condition or needs to “facilitate measurement of vitals”, as suggested in Bennett, [0006].

Claim 12. Howie teaches “a vehicle occupant health monitor system” ([0129]: the system may be used to monitor the health of a vehicle’s occupants), comprising: 
“a sensor arranged within the vehicle to monitor a sensed physiological condition of the vehicle occupant while in the vehicle” ([0042]: the signal generated by the one or more sensors may be caused by physiological…changes of the target);  
“a control unit comprising a profile module comprising a health profile for the vehicle occupant comprising at least one expected physiological condition” ([0061]: the historical data may include a property corresponding to a previously identified vital sign. Various identified patterns may be reduced to fundamental target signals and stored for purposes of later comparison; [0062]: a pattern corresponding to respiration or a heartbeat…identified at least in part by intervals that are relatively consistent in duration; and in [0063] and [0064] for more examples of various patterns) – the pattern is considered the “expected physiological condition” as claimed;
“a diagnosis module of the control unit configured to compare the sensed physiological condition of the vehicle occupant to the expected physiological condition of the health profile and identify a presence of a triggering physiological condition” ([0042]: identifying whether a conditioned signal received as a data input from module corresponds to a vital sign of a target and, if so, determining whether the data indicates that the well-being of the target is threatened; and [0061]: analysis of historical data may be incorporated in to an algorithm for identifying a subset of data corresponding to a vital sign of a target…the historical data may be used as a basis of comparison in identifying patterns associated with that vital sign; [0064]: whether a repetition is sufficiently similar to the other repetition may be determined based on a similarity transgressing a threshold; and [0065]: at operation 510, a determination may be made as to whether at least a subset of the data being analyzed deviates from a recurring pattern by an amount exceeding a particular threshold) – the data deviating from a recurring pattern over a threshold is considered the “presence of the triggering physiological condition” as claimed, 
“a health monitoring system arranged to receive an input from the vehicle occupant” ([0119]: the user interface 1716 may be configured for a user to input data such as a patient’s medical history, personal information, or any other suitable information); 
“a vehicle control module arranged to perform the preestablished action after the profile module updates the health profile and when both a) the diagnosis module detects the presence of the triggering physiological condition and b) the triggering event occurs” ([0129]: based on a pattern of heart rate and its variability, the system can determine whether the driver is feeling drowsy or experiencing some other medical condition, and then warn the driver to take correction action or modify various settings on the vehicle) – to warn the driver or to modify the vehicle setting is considered to “perform the preestablished action” as claimed.
Howie teaches that the user interface allows the user to input various information. Howie does not explicitly teach that the user input information indicates a triggering event and a preestablished action. 
However, in an analogous vital and health monitoring for an in-vehicle occupant field of endeavor, Bennett teaches that the user input information indicates
“a triggering event and a preestablished action” ([0046]: the interface component 190 may enable connectivity with one or more mobile devices. For example, a mobile device may have an application which enables a user to interact with one or more aspects of the system 100 of FIG.1. The user may setup customizable alerts based on different conditions. If it is detected that the individual is falling asleep, then initiate a telephone call to the individual via the interface component 190 or adjust a cabin temperature via controller area network for the vehicle; and [0038]: The warning component may generate one or more of the alerts…based on one or more of the vital parameters or one or more of the health parameters measured…Slower breathing may be indicative that an individual or a user is falling asleep at the wheel) – the user falling asleep or the health parameter which has a greatest amount of deviation is the “triggering event” as claimed, and generating the alerts is the “preestablished action” as claimed. These parameters are considered the user input information when the user setups customizable alerts based on different conditions; and
“the profile module of the control unit being configured to update the health profile based on the sensed physiological condition” ([0042]: the display component may enable cycling through one or more display modes based on one or more user inputs or one or more health parameters. For example, the display component may display a health parameter which has a greatest amount of deviation from an acceptable range) – a display cycling through the display mode is considered “updating the health profile” as claimed.
  Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of Howie employ such features of having the user input information “indicating a triggering event and a preestablished action” and “the profile module of the control unit being configured to update the health profile based on the sensed physiological condition” as taught in Bennett for the advantage of allowing a customizable monitoring setting to be tailored to be more suitable for a particular individual condition or needs based on an up-to-date health information to “facilitate measurement of vitals”, as suggested in Bennett, [0006].
 
Claim 17. Howie teaches a method of monitoring and responding to a vehicle occupant's health ([0129]: the system may be used to monitor the health of a vehicle’s occupants), comprising: 
“generating a custom health profile for a specific vehicle occupant comprising at least one expected physiological condition” ([0061]: the historical data may include a property corresponding to a previously identified vital sign. Various identified patterns may be reduced to fundamental target signals and stored for purposes of later comparison; [0062]: a pattern corresponding to respiration or a heartbeat…identified at least in part by intervals that are relatively consistent in duration; and in [0063] and [0064] for more examples of various patterns) - the pattern is considered the “expected physiological condition” as claimed; 
“receiving an input at an input device from a vehicle occupant” ([0119]: the user interface 1716 may be configured for a user to input data such as a patient’s medical history, personal information, or any other suitable information); 
 “monitoring with a sensor an actual physiological condition of the vehicle occupant” ([0042]: the signal generated by the one or more sensors may be caused by physiological…changes of the target); 
“comparing with a diagnosis module the actual physiological condition of the vehicle occupant to the expected physiological condition” ([0061]: the historical data may include a property corresponding to a previously identified vital sign. Various identified patterns may be reduced to fundamental target signals and stored for purposes of later comparison; [0062]: a pattern corresponding to respiration or a heartbeat…identified at least in part by intervals that are relatively consistent in duration; and in [0063] and [0064] for more examples of various patterns) – the pattern is considered the “expected physiological condition” as claimed; and 
“performing with a vehicle control module the preestablished action when both a) the diagnosis module detects the presence of the triggering physiological condition and b) the triggering event occurs” ([0129]: based on a pattern of heart rate and its variability, the system can determine whether the driver is feeling drowsy or experiencing some other medical condition, and then warn the driver to take correction action or modify various settings on the vehicle) – a pattern of heart rate and its variability is considered “the triggering physiological condition” as claimed, to feel drowsy is considered “the triggering event” as claimed, and to warn the driver or to modify the vehicle setting is considered to “perform the preestablished action” as claimed.
  Howie teaches that the user interface allows the user to input various information. Howie does not explicitly teach that the user input information indicates a triggering event, a triggering physiological condition, and a preestablished action. 
However, in an analogous vital and health monitoring for an in-vehicle occupant field of endeavor, Bennett teaches that the user input information indicates
“a triggering event and a preestablished action” ([0046]: the interface component 190 may enable connectivity with one or more mobile devices. For example, a mobile device may have an application which enables a user to interact with one or more aspects of the system 100 of FIG.1. The user may setup customizable alerts based on different conditions. If it is detected that the individual is falling asleep, then initiate a telephone call to the individual via the interface component 190 or adjust a cabin temperature via controller area network for the vehicle; [0038]: The warning component may generate one or more of the alerts…based on one or more of the vital parameters or one or more of the health parameters measured…Slower breathing may be indicative that an individual or a user is falling asleep at the wheel; and [0042]: the display component may enable cycling through one or more display modes based on one or more user inputs or one or more health parameters. For example, the display component may display a health parameter which has a greatest amount of deviation from an acceptable range) – the user falling asleep or the health parameter which has a greatest amount of deviation is the “triggering event” as claimed, and generating the alerts is the “preestablished action” as claimed. These parameters are considered the user input information when the user setups customizable alerts based on different conditions. 
  Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the user input information of Howie employ such a feature of “indicating a triggering event and a preestablished action” as taught in Bennett for the advantage of allowing a customizable monitoring setting to be tailored to be more suitable for a particular individual condition or needs to “facilitate measurement of vitals”, as suggested in Bennett, [0006].

Claims 2 and 16. Howie and Bennett combined teaches all the limitations of claims 1 and 12, respectively, including the limitation of the custom health profile (Howie: [0061]-[0064]).
Howie further teaches that the custom health profile comprises an expected heart rate range” ([0078]: a predetermined threshold value of the heart rate to be 30 beats per minute for a predetermined amount of time, e.g., two minutes).
  
Claims 3, 13 and 19. Howie and Bennett combined teaches all the limitations of claims 2, 12 and 17, respectively, including the limitation of the user interface (Howie: [0119]).
Howie does not teach that the user interface is configured to receive an input from the vehicle occupant regarding the vehicle occupant's physiological condition, and configured to update the custom health profile based on the received input.  
However, in an analogous vital and health monitoring for an in-vehicle occupant field of endeavor, Bennett teaches that the user interface is configured to
“receive an input from the vehicle occupant regarding the vehicle occupant's physiological condition, and configured to update the custom health profile based on the received input” [0042]: the display component may enable cycling through one or more display modes based on one or more user inputs or one or more health parameters. For example, the display component may display a health parameter which has a greatest amount of deviation from an acceptable range) – a display cycling through the display mode is considered “updating the health profile” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system and method of Howie employ such a feature of “receive an input from the vehicle occupant regarding the vehicle occupant's physiological condition, and configured to update the custom health profile based on the received input” as taught in Bennett for the advantage of allowing a customizable monitoring setting to be tailored to be more suitable for a particular individual condition or needs based on an up-to-date health information to “facilitate measurement of vitals”, as suggested in Bennett, [0006].

Claims 4, 14 and 20. Howie and Bennett combined teaches all the limitations of claim 3, 13 and 19, respectively.
Howie further teaches that
“the user interface is configured to query the vehicle occupant regarding the vehicle occupants physiological condition” ([0119]: the user interface may be configured for a user to input data such as a patient’s medical history; and ([0061]: the historical data may include a property corresponding to a previously identified vital sign. Various identified patterns may be reduced to fundamental target signals and stored for purposes of later comparison; [0062]: a pattern corresponding to respiration or a heartbeat…identified at least in part by intervals that are relatively consistent in duration; and in [0063] and [0064] for more examples of various patterns) – since the previously identified vital sign is used to identified patterns for the well-being monitoring, and the previously identified vital sign is part of the historical data that the user input via the user interface, such a user interface is considered “querying the vehicle occupant regarding for the physiological condition” as claimed.  

Claim 5. Howie and Bennett combined teaches all the limitations of claim 1, including the limitation of the preestablished action (Howie: [0129] and Bonnett: [0038] and [0046]).
Howie does not teach that the system comprises an action module comprising the preestablished action, the preestablished action being based upon an input from the vehicle occupant.  
However, in an analogous vital and health monitoring for an in-vehicle occupant field of endeavor, Bennett teaches that the system comprises an action module comprising 
“the preestablished action, the preestablished action being based upon an input from the vehicle occupant” ([0046]: The user may setup customizable alerts based on different conditions. If it is detected that the individual is falling asleep, then initiate a telephone call to the individual via the interface component 190 or adjust a cabin temperature via controller area network for the vehicle) – the alerts that are user customized based on different conditions is considered “the preestablished action being based upon an input from the vehicle occupant” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the preestablished action of Howie employ such a feature of “being based upon an input from the vehicle occupant” as taught in Bennett for the advantage of allowing a customizable monitoring setting to be tailored to be more suitable for a particular individual condition or needs to “facilitate measurement of vitals”, as suggested in Bennett, [0006].

Claim 6. Howie and Bennett combined teaches all the limitations of claim 5, including the limitation of the user interface (Howie: [0119] and Bennett: [0046]) and the preestablished action (Howie: [0129] and Bonnett: [0038] and [0046]).
Howie does not teach that a user interface configured to receive an input from the vehicle, the user interface being configured to present a plurality of potential preestablished actions to the vehicle occupant, and configured to receive via the user interface a selected preestablished action.
However, in an analogous vital and health monitoring for an in-vehicle occupant field of endeavor, Bennett teaches that the user input information indicates
“a user interface configured to receive an input from the vehicle” ([0045]: information such as one or more measured parameters, vital parameters, health parameters, associated thresholds, etc. may be transmitted from the system 100 to the mobile device or vice versa), 
“the user interface being configured to present a plurality of potential preestablished actions to the vehicle occupant, and configured to receive via the user interface a selected preestablished action” ([0042]: the display component may cycle through one or more display modes having different health parameters or different display information; and [0046]: The user may setup customizable alerts based on different conditions. If it is detected that the individual is falling asleep, then initiate a telephone call to the individual via the interface component 190 or adjust a cabin temperature via controller area network for the vehicle. Similarly, the interface component may initiate text message warnings for the mobile device or generate one or more warnings for the peripheral component to display or render. The mobile device may have an application or interface for reviewing one or more of the health parameters or vital parameters, an associated summary (e.g., prepared or generated by the warning component or storage component) – the user setting up customizable alerts such as initiating a call or initiating text message warnings is considered selecting from among a pluratliy of potential preestablished actions presented.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of Howie employ such a feature of “a user interface configured to receive an input from the vehicle, the user interface being configured to present a plurality of potential preestablished actions to the vehicle occupant, and configured to receive via the user interface a selected preestablished action” as taught in Bennett for the advantage of allowing a customizable monitoring setting to be tailored to be more suitable for a particular individual condition or needs to “facilitate measurement of vitals”, as suggested in Bennett, [0006].

Claim 7. Howie and Bennett combined teaches all the limitations of claim 5, including the limitation of the triggering event (Howie: [0129] and Bennett: [0046]).
Howie does not teach that the triggering event is based upon an input from the vehicle occupant.
However, in an analogous vital and health monitoring for an in-vehicle occupant field of endeavor, Bennett teaches that the triggering event 
“being based upon an input from the vehicle occupant” ([0046]: The user may setup customizable alerts based on different conditions. If it is detected that the individual is falling asleep, then initiate a telephone call to the individual via the interface component 190 or adjust a cabin temperature via controller area network for the vehicle. Similarly, the interface component may initiate text message warnings for the mobile device or generate one or more warnings for the peripheral component to display or render. The mobile device may have an application or interface for reviewing one or more of the health parameters or vital parameters, an associated summary (e.g., prepared or generated by the warning component or storage component) – the user setting up customizable alerts such as initiating a call when the individual falls asleep is considered that the triggering event (i.e., falling asleep) is “based upon an input from the vehicle occupant” as claimed.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the triggering event of Howie employ such a feature of “being based upon an input from the vehicle occupant” as taught in Bennett for the advantage of allowing a customizable monitoring setting to be tailored to be more suitable for a particular individual condition or needs to “facilitate measurement of vitals”, as suggested in Bennett, [0006].
 
Claim 8. Howie and Bennett combined teaches all the limitations of claim 5, including the limitation of the triggering event (Howie: [0129] and Bennett: [0046]).
Howie does not teach that the user interface is configured to present via the user interface a plurality of potential triggering events to the vehicle occupant, and configured to receive via the user interface a selected triggering event.
However, in an analogous vital and health monitoring for an in-vehicle occupant field of endeavor, Bennett teaches that the user input information indicates
“the user interface is configured to present via the user interface a plurality of potential triggering events to the vehicle occupant, and configured to receive via the user interface a selected triggering event” ([0042]: the display component may cycle through one or more display modes having different health parameters or different display information; and [0046]: The user may setup customizable alerts based on different conditions. If it is detected that the individual is falling asleep, then initiate a telephone call to the individual via the interface component 190 or adjust a cabin temperature via controller area network for the vehicle; and [0038]: slower breathing may be indicative that an individual or a user is falling asleep at the wheel, while faster, short breaths may be indicative or be a symptom associate with a heart attack) – the user setting up customizable alerts based on different conditions such as falling asleep or having a heart attack is considered selecting from among a pluratliy of potential triggering event presented as claimed.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of Howie employ such a feature of “the user interface is configured to present via the user interface a plurality of potential triggering events to the vehicle occupant, and configured to receive via the user interface a selected triggering event” as taught in Bennett for the advantage of allowing a customizable monitoring setting to be tailored to be more suitable for a particular individual condition or needs to “facilitate measurement of vitals”, as suggested in Bennett, [0006].  

Claim 9. Howie and Bennett combined teaches all the limitations of claim 1.
Howie further teaches that
“an event module comprising a plurality of triggering events, the triggering events comprising at least one of hazard lights being activated, detected erratic driving, and idling beyond a set period of time” ([0078]: it is determined that the body of the target has not moved for a predetermined amount of time).
  
Claim 11. Howie and Bennett combined teaches all the limitations of claim 1.
Howie further teaches that
“the custom health profile defines a parameter of the triggering physiological condition by defining an expected physiological condition” ([0078]: it is determined that the heart rate of the individual has dropped below a predetermined threshold value (e.g., 30 beats per minute) fo a predetermined amount of time (e.g., two minutes)) – the threshold value is the “expected physiological condition” as claimed.  

Claims 10, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Howie in view of Bennett, further in view of Aarts et al., US 2019/0357834 A1, hereinafter Aarts.

Claims 10, 15 and 18. Howie and Bennett combined teaches all the limitations of claims 1, 12 and 17, respectively.
Howie teaches that the sensor is configured to detect the heart rate ([0126]: the system may monitor the target for both known and unknown effects of an intervention, such as an increase in heart rate, breathing).
Bennett also teaches that the sensor is configured to detect the heart rate ([0075]: one or more of the sensor components may include a heart rate monitor).
Neither Howie nor Bennett teaches that the heart rate is monitored via a micro gesture camera.
However, in an analogous monitoring the well-being of a vehicle’s occupant field endeavor, Aarts teaches that  
“the sensor is a micro gesture detecting camera configured to detect one of a vehicle occupant's pulse, blood pressure, stress level, body temperature, or respiration” ([0034]: the camera 34 includes a vital signs camera, such as the Philips Vital Signs Camera. The Vital Signs Camera remotely measures heart and breathing rate using a standard, infrared (IR) based camera by sensing changes in skin color and body movement).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the sensor of Howie and Bennett combined for monitoring the breathing rate employ such a feature of “being a micro gesture detecting camera configured to detect one of a vehicle occupant's pulse, blood pressure, stress level, body temperature, or respiration” as taught in Aarts for the advantage of “being motion robust, using facial tracking to obtain an accurate reading during motion, with its unobtrusive pulse and breathing rate capabilities, enabling tracking of moods, sleep patterns, and activity levels and can be used to help detecting driver and/or passenger drowsiness, stress, and attention levels”, as suggested in Aarts, [0034].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geva et al., US 2013/0070043 A1. This reference discloses a method and a monitor for monitoring a driver of a vehicle for identifying a health problem, an awareness level and a stress level of a driver and for selecting an action to enhance the driving safety.
Gunderson et al., US 2007/0257804 A1. This reference discloses systems and methods for the capture, analysis and reporting of risky driver behavior in combination with coaching of the driver to improve driver performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Primary Examiner, Art Unit 3793